Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about February 22, 2011, which, upon a finding of mental illness, terminated respondent mother’s parental rights and committed the custody and guardianship of the subject children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The court’s determination that respondent’s untreated mental illness renders her unable, at present and for the foreseeable future, to provide proper and adequate care for the subject children, one of whom has special needs, was supported by clear and convincing evidence (Social Services Law § 384-b [3] [g] [i]). The court properly permitted the court-appointed psychologist to testify as to respondent’s mental illness, pursuant to the statute (see Social Services Law § 384-b [4] [c]; [6] [c]; see e.g. Matter of Isaiah J. [Janice J.], 82 AD3d 651 [2011]; Matter of Robert K., 56 AD3d 353 [2008], lv denied 12 NY3d 704 [2009]; Matter of Nadaniel Jackie P., 35 AD3d 305 [2006]). Moreover, respondent’s testimony demonstrated that she was unable to acknowledge the existence of her mental illness and that she did not believe her prescribed medication was needed to manage her condition. Concur — Mazzarelli, J.P., Acosta, Renwick and Richter, JJ.